{¶ 14} Respectfully, I dissent. The majority finds that appellant's argument on appeal that he was improperly convicted and sentenced on the domestic violence and misdemeanor assault charges is moot because he has finished serving his sentence. I do not believe the issue is moot because if appellant's argument is valid, then he will have suffered a "collateral legal disability," in that he would have been convicted and sentenced for a crime that he should not have been, which could impact future sentencing exercises. Therefore, I would allow this case to be resolved on the merits.